Citation Nr: 0109634	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  97-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to revocation of a forfeiture action 
pursuant to VA law now codified at 38 U.S.C.A. § 6104(a) 
(West 1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran served as a member of the Philippine Army from 
December 1941 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board previously issued a decision on this matter in 
September 1998.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  In a July 2000 Order, the Court 
vacated the Board's decision and remanded the matter to the 
Board for readjudication.   


FINDINGS OF FACT

1.  In an October 1968 letter, VA informed the veteran that 
he had forfeited his rights to VA benefits pursuant to 
38 U.S.C. § 3504(a).  In an October 1970 decision on appeal, 
the Board determined that the forfeiture action was proper.  
In an August 1971 reconsideration of the October 1970 
decision, the Board found no obvious error and affirmed its 
prior denial.  

2.  In a September 1988 decision, the Board found no new and 
material evidence to reopen the veteran's claim for 
revocation of the forfeiture.  

3.  The RO's decision of September 1994 found no new and 
material evidence to reopen the veteran's claim for 
revocation of the forfeiture.  Although he was notified of 
this decision, the veteran did not initiate an appeal.  

4.  Evidence received since the September 1994 rating action 
consists primarily of evidence that duplicates evidence 
already considered.  The veteran's written statements and 
oral testimony are cumulative and redundant of evidence 
already of record.  The balance of the evidence submitted 
since the September 1994 rating action does not bear directly 
and substantially upon the specific matter under 
consideration.   


CONCLUSIONS OF LAW

1.  The September 1994 rating action is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2000).    

2.  No new and material evidence has been received since the 
September 1994 rating action to reopen the veteran's claim 
for revocation of the forfeiture.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 1968 letter, VA informed the veteran that he 
had forfeited his rights to VA benefits pursuant to 38 U.S.C. 
§ 3504(a) (now codified at 38 U.S.C.A. § 6104(a) (West 
1991)).  The veteran appealed that decision.  In an October 
1970 decision on appeal, the Board determined that the 
forfeiture action was proper.  In an August 1971 
reconsideration of the October 1970 decision, the Board found 
no obvious error and affirmed its prior denial.  The August 
1971 Board decision represents the final decision on that 
appeal.  38 U.S.C.A. § 7103(b)(3) (West 1991).

Thereafter, the veteran attempted to reopen his claim.  In a 
September 1988 decision, the Board found no new and material 
evidence to reopen the veteran's claim for revocation of the 
forfeiture.  See Pub. L. 100-687, § 301(a), 102 Stat. 4113, 
§ 4051 (Nov. 18, 1988) (establishing the Court for review of 
Board decisions effective from the date of the law).  

The veteran again attempted to reopen his claim to revoke the 
forfeiture.  In a September 1994 action, the RO found no new 
and material evidence to reopen.  Although he was notified of 
this decision, the veteran did not initiate an appeal.  
Therefore, the September 1994 action is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.     

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).  This 
provision applies to a claimant who has been the subject of a 
final decision declaring forfeiture of eligibility for VA 
benefits.  Trilles v. West, 13 Vet. App. 314, 325 (2000).   

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

In this case, the forfeiture in question was accomplished 
pursuant to VA law now codified at 38 U.S.C.A. § 6104(a), 
which provides: "Any person shown by evidence satisfactory 
to the Secretary [of VA] to be guilty of mutiny, treason, 
sabotage, or rendering assistance to an enemy of the United 
States or of its allies shall forfeit all accrued or future 
gratuitous benefits under laws administered by the 
Secretary."  Therefore, in order to bear directly and 
substantially upon the specific matter under consideration, 
the evidence would have to address whether the veteran was 
guilty of any of the actions set forth above.  

Evidence of record at the time of the September 1994 rating 
action includes the veteran's service records, depositions 
offered in support of the veteran's earlier compensation 
claim, depositions from a number of individuals taken during 
the investigation prior to the forfeiture action, and oral 
testimony and multiple written statements from the veteran.    

The evidence received since the September 1994 rating action 
consists of the veteran's statements in his June 1996 claim 
to reopen; copies of a card from the United States Armed 
Forces and the Counter Intelligence Corps; copies of 
depositions from R. S. E. dated in 1947, A. G. G. dated in 
1968, and I. F. dated in 1968; a copy of the veteran's 
honorable discharge from the Philippine Army; a Certification 
from A. T. R. dated in 1977; a letter dated in August 1981 
from the Foreign Claims Settlement Commission; veteran's 
statements in his February 1997 substantive appeal; copies of 
a June 1995 letter from N. S. B. of the Special Inquiries 
Brach, United States Army Reserve Personnel Center; and the 
veteran's statements during his September 1997 hearing.   

Initially, the Board finds that the copies of a card from the 
United States Armed Forces and the Counter Intelligence 
Corps, the copies of the depositions, the copy of the 
veteran's discharge from the Philippine Army, the 
Certification, and the letter from the Foreign Claims 
Settlement Commission are all exact duplicates of evidence 
already of record at the time of the September 1994 rating 
action.  Therefore, this evidence is not new.  

Similarly, with respect to the June 1995 letter, the Board 
finds that much of its contents are duplicative of evidence 
already of record.  Specifically, the letter verifies the 
dates of the veteran's service in the Philippine Army and his 
period of confinement as a prisoner of war.  It also confirms 
that the veteran was not discharged for an offense against 
the United States.  All of this information was previously of 
record and considered.  The other matters the letter 
addresses, the unit's lack of control over entitlement to 
service-based benefits and the inapplicability of a 
Presidential Pardon, do not bear directly and substantially 
on the matter at hand.    

Finally, the Board finds that the veteran's statements oral 
and written statements are cumulative or redundant of 
allegations of record at the time of the September 1994 
rating action.  Since at least August 1968, when he offered 
evidence against the forfeiture action, the veteran has 
contended that he was conscripted into service for the 
Japanese in the Bureau of Constabulary while confined as a 
prisoner of war of the Japanese, that he harmed no one in 
such service, that he in fact aided the guerillas by 
providing information to them, and that he was cleared and 
declared loyal by the Counter Intelligence Corps after such 
service.  Careful review of the record reveals that the 
veteran's statements and testimony since September 1994 
simply mirror his previous arguments that were considered at 
the time of the last rating action and are therefore not new.        

Accordingly, the Board finds that none of the evidence 
received since the September 1994 rating action is new and 
material within the meaning of the applicable VA regulation.  
38 C.F.R. § 3.156(a).  Therefore, the claim is not reopened.  
38 U.S.C.A. § 5108.  The veteran's appeal is denied.  


ORDER

No new and material evidence has been received since the 
September 1994 rating action to reopen the veteran's claim 
for revocation a forfeiture action pursuant to VA law now 
codified at 38 U.S.C.A. § 6104(a).  The appeal is denied.    



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 


